DETAILED ACTION
This Office Action is responsive to application number 17/321,260 FRAME POOL, filed on 5/14/2021. Claims 1-14 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Pub 2009/0205121) in view of Fireman et al. (US Pub. 2004/0040082).
Regarding claim 1 Cheng shows a pool (100) comprising: a pool body (120); a pool frame (160) comprising an annular frame (164) supporting an upper edge of the pool body (Fig. 5) and a plurality of vertical supports (162) connected to the annular frame and disposed outside an outer surface of the pool body (Fig. 5); a fixing band (shown near 120) disposed around the pool body such that a vertical support of the plurality of vertical supports extends between the outer surface of the pool body and the fixing band (Fig. 5).  But Cheng fails to show an annular reinforcing band disposed around the outer surface of the pool body.  However, Fireman shows a pool body (14) with a reinforcing band (18; ¶ [0024]) to help contain the force the water exerts on the pool wall.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng to include a reinforcing band to help the pool body contain the force the water exerts on the pool wall as shown by Fireman. 
Regarding claim 11 Cheng shows the pool according to claim 1, wherein the annular frame comprises a plurality of horizontal support tubes (164) and a plurality of connectors (at 164) joining adjacent ones of the plurality of horizontal support tubes.  
Regarding claim 12 Cheng shows the pool according to claim 1, wherein the pool body comprises a support tube sleeve (202) 13Atty DocketNo. 81610.00712 disposed at the upper edge of the pool body, and the annular frame extends through the support tube sleeve (Fig. 5 & 6A).  
Regarding claim 13 Cheng as combined shows the pool according to claim 1, but fails to detail wherein the annular reinforcing band is connected to the outer surface the pool body by a high-frequency thermo-bond.  However, Cheng suggests high-frequency thermo bonding the materials (¶ [0034]; RF welding).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include high-frequency thermo bonding of the reinforcing band as well for the purpose of easy manufacturing with the same process as the rest of the device as shown by Cheng. 
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Pub 2009/0205121) in view of Fireman et al. (US Pub. 2004/0040082) in view of Gillebaard (US 5,083,327).

Regarding claim 2 Cheng shows the pool according to claim 1, Cheng shows a plurality of fixing areas (Fig. 2B near 150; Fig. 5; two vertical lines mid panel on the fixing band) coupling the fixing band to the pool body but fails to show a plurality of fixing devices.  However, Gillebaard shows fixing devices (26).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng to include fixing devices for additional reinforcement of the connection of the fixing band to the pool body as shown by Gillebaard. 
Regarding claim 3 Cheng shows the pool according to claim 2, wherein the plurality of fixing devices are each coupled to the pool body by high-frequency thermo-bonding (Fig. 5; two vertical lines mid panel on the fixing band appear to be where the fixing band is thermo bonded to the pool body).  
Regarding claim 4 Cheng shows the pool according to claim 2, wherein each of the plurality of fixing devices couples the fixing band to the pool body at a location between adjacent ones of the plurality of vertical supports (Fig. 5two vertical lines mid panel on the fixing band).  
Regarding claim 5 Cheng shows the pool according to claim 2, wherein each of the plurality of fixing devices comprises 12Atty DocketNo. 81610.00712an opening (Gillebaard at 26 as combined) through which the fixing band extends.  
Allowable Subject Matter
Claims 6-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,161,149 and over claims 1-27 of U.S. Patent No. 11,105,358. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope and contain the claim language of the instant invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bennett et al. (US 7,188,747) shows the general state of the art of a frame pool; Saputo et al. (US 6,571,405) shows a pool body with a reinforced area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        5/18/2022